                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:10-CR-182-FL

 UNITED STATES OF AMERICA,                       )
                                                 )
           v.                                    )
                                                 )                      ORDER
 ARAMIS GERALD WIGGINS,                          )
                                                 )
                         Defendant.              )


       This matter is before the court on defendant’s motion for reduction of sentence pursuant to

the First Step Act of 2018 (DE 67). The motion was fully briefed and in this posture the issues

raised are ripe for ruling. For the reasons set forth below, the court finds defendant is eligible for

a sentence reduction under the First Step Act, but defers decision on whether to impose a reduced

sentence pending the revocation hearing.

                                         BACKGROUND

       On July 29, 2010, defendant pleaded guilty, pursuant to a written plea agreement, to three

counts of distributing more than five grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1).

The court sentenced defendant on February 4, 2011. The presentence investigation report, which

the court adopted, determined defendant was responsible for distributing 275.75 grams of cocaine

base, translating to a base offense level of 30. The total offense level, after applying reduction

for acceptance of responsibility, was 27. With a criminal history category of III, defendant’s

Guidelines range was 87 to 108 months’ imprisonment.            The court sentenced defendant to

concurrent terms of 87 months’ imprisonment and five years’ supervised release on all counts.

       Defendant completed his custodial sentence on October 30, 2015. On July 9, 2019, United

States Probation moved for revocation of supervised release, alleging defendant committed new



           Case 5:10-cr-00182-FL Document 71 Filed 07/31/20 Page 1 of 5
criminal conduct and possessed a controlled substance on May 2, 2019. The revocation hearing

is currently scheduled for the court’s October 6, 2020, term.

       On August 7, 2019, indictment was filed in this court charging defendant with distribution

of a quantity of cocaine, based upon the same criminal conduct identified in the instant motion for

revocation of supervised release. See United States v. Wiggins, No. 4:19-CR-50-FL-1 (E.D.N.C.

Aug. 7, 2019). Defendant pleaded guilty to this offense, without a plea agreement, on February

11, 2020. Id. (Feb. 11, 2020). Sentencing in the new criminal matter also is currently scheduled

for the October 6, 2020, term of court.

       Defendant filed the instant motion to reduce sentence pursuant to the First Step Act on June

23, 2020. The government responded in opposition on July 8, 2020.

                                     COURT’S DISCUSSION

       On August 3, 2010, Congress enacted and the President signed into law the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. The Fair Sentencing Act “increased the drug

amounts triggering mandatory minimums for [cocaine base] trafficking offenses from 5 grams to

28 grams in respect to the 5-year minimum and from 50 grams to 280 grams in respect to the 10-

year minimum.” Dorsey v. United States, 567 U.S. 260, 269 (2012) (citing Fair Sentencing Act

§ 2(a), 124 Stat. at 2372). The statute also eliminated the mandatory minimum sentence for

possession of a quantity of cocaine base. Fair Sentencing Act § 3, 124 Stat. at 2372. The Fair

Sentencing Act, however, did not apply retroactively to defendants sentenced before August 3,

2010. See United States v. Black, 737 F.3d 280, 287 (4th Cir. 2013); United States v. Bullard,

645 F.3d 237, 249 (4th Cir. 2011).

       The First Step Act of 2018 (“First Step Act”) makes the provisions of the Fair Sentencing

Act described above retroactively applicable to defendants sentenced before August 3, 2010. Pub.

                                                2



           Case 5:10-cr-00182-FL Document 71 Filed 07/31/20 Page 2 of 5
L. No. 115-391, § 404, 132 Stat. 5194, 5222; United States v. Gravatt, 953 F.3d 258, 260 (4th Cir.

2020). Section 404 of the First Step Act provides that “[a] court that imposed a sentence for a

covered offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 . . . were in effect at the time the covered offense was committed.” Id. § 404(b). The

term “covered offense” means “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act . . . that was committed before

August 3, 2010.” Id. § 404(a).

       The court has discretion to deny relief under the Act even if the defendant meets the

eligibility criteria. Id. § 404(c). Finally, the court may not impose a reduced sentence for

defendants whose sentences previously were imposed or reduced in accordance with the Fair

Sentencing Act, or if the defendant previously moved for relief under the First Step Act and the

court denied motion on the merits. Id.

       Here, defendant is eligible for relief where the statutory penalties for distributing five

grams or more of cocaine base were modified by section 2 of the Fair Sentencing Act, defendant

committed the offense before August 3, 2010, and he is not otherwise excluded from seeking relief

under the Act. Dorsey, 567 U.S. at 269; United States v. Wirsing, 943 F.3d 175, 185 (4th Cir.

2019), as amended (Nov. 21, 2019). As the government rightly concedes, defendant’s release

from custody does not render him ineligible for a sentence reduction where he is serving his term

of supervised release. See United States v. Venable, 943 F.3d 187, 194 (4th Cir. 2019) (holding

defendant’s “revocation sentence is a component of his underlying original sentence for the drug

conviction” and therefore he remains eligible for relief under the First Step Act).

       Having determined defendant is eligible for a sentence reduction under the First Step Act,

the court must decide whether to exercise its discretion to reduce defendant’s sentence. The

                                                 3



           Case 5:10-cr-00182-FL Document 71 Filed 07/31/20 Page 3 of 5
court’s decision is guided by the revised Guidelines range under the First Step Act, defendant’s

post-sentencing conduct (both in custody and while on supervised release), and the relevant

sentencing factors under 18 U.S.C. § 3553(a). See United States v. Chambers, 956 F.3d 667, 672,

674-75 (4th Cir. 2020).

        The court will defer ruling on whether to reduce defendant’s sentence until the revocation

hearing, where the parties will have an opportunity to address the issues set forth above. The

court, however, notes defendant’s argument that if he had been sentenced under the Fair

Sentencing Act and the related Guidelines amendments, defendant’s Guidelines range at

sentencing would have been 70 to 87 months’ imprisonment. A comparable sentence under the

Fair Sentencing Act would have been 70 months. As set forth above, with good time credits,

defendant served a total of 87 months’ imprisonment on the instant judgment of conviction.

Defendant therefore requests that the court consider this alleged overserved time when fashioning

an appropriate revocation sentence.1 Furthermore, in the event the court grants the First Step Act

motion and applies the Fair Sentencing Act’s penalties, defendant’s instant offense of conviction

reduces to a Class C felony, subjecting him to a maximum term of two years’ imprisonment upon

revocation of supervised release.            See 18 U.S.C. §§ 3583(e)(3), 3559(a); (DE 70).                   The

government, on the other hand, argues the court should decline to reduce defendant’s sentence

based on his continued criminal conduct while on supervised release. In the event the court denies

the motion, the instant offense remains a Class B felony, and the maximum term of imprisonment

upon revocation of supervised release is three years. 18 U.S.C. §§ 3583(e)(3), 3559(a). The


1
         At this preliminary stage, the court does not make any final rulings as to defendant’s proposed Guidelines
calculation, or whether he overserved the sentence he would have received under the Fair Sentencing Act. The
government may present any contrary Guidelines calculation and otherwise fully respond to defendant’s argument at
the hearing.

                                                        4



            Case 5:10-cr-00182-FL Document 71 Filed 07/31/20 Page 4 of 5
parties should be prepared to address these issues at the revocation hearing in the instant matter,

and to the extent relevant, at the sentencing in United States v. Wiggins, 4:19-CR-50-FL.

                                        CONCLUSION

       Based on the foregoing, the court finds defendant is eligible for a sentence reduction under

the First Step Act. The court defers final ruling on the instant motion for reduction of sentence

(DE 67) until the revocation hearing.

       SO ORDERED, this the 31st day of July, 2020.


                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                5



           Case 5:10-cr-00182-FL Document 71 Filed 07/31/20 Page 5 of 5
